UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53843 U.S. CHINA MINING GROUP, INC. (Exact name of registrant as specified in its charter) Nevada (State of Incorporation) 43-1932733 (I.R.S. Employer Identification No.) 17890 Castleton Street, Suite 112 City of Industry, California (Address of principal executive offices) (Zip Code) (626) 581-8878 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated fileroAccelerated Filero Non-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). Yes¨ Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of common stock outstanding as of August 29, 2012: 18,852,582 Explanatory Note This Amendment No.1 to U.S. China Mining Group, Inc.'s Quarterly Report on Form10-Q for the period ended June 30, 2012, filed with the Securities and Exchange Commission dated August30, 2012 (the "Form10-Q"), is being filed to furnish Exhibit101 to the Form10-Q in accordance with Rule405(a)(2) of RegulationS-T.Exhibit101 consists of the interactive data files that were not included with the Form10-Q, as allowed by the 30-day grace period for the first quarterly period in which detailed footnote tagging is required. This Amendment No.1 does not otherwise change or update the disclosures set forth in the Form10-Q as originally filed and does not otherwise reflect events occurring after the original filing of the Form10-Q. Pursuant to Rule406T of RegulationS-T, the interactive data files contained in Exhibit101 are not deemed filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under these sections. ITEM 6.EXHIBITS Exhibit No. Description 101.INS XBRL Instance Document.** 101.SCH XBRL Taxonomy Extension Schema Document.** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document.** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document.** 101.LAB XBRL Taxonomy Extension Label Linkbase Document.** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document.** **Furnished herewith. SIGNATURES Pursuant to the requirements of section 13 or 15(d)of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. U.S. CHINA MINING GROUP, INC. (Registrant) Date: September 6, 2011 By: /s/ Hongwen Li Hongwen Li Chief Executive Officer Date: September 6, 2011 By: /s/ Xinyu Peng Xinyu Peng Chief Financial Officer (principal accounting officer) EXHIBIT INDEX Exhibit No. Description 101.INS XBRL Instance Document.** 101.SCH XBRL Taxonomy Extension Schema Document.** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document.** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document.** 101.LAB XBRL Taxonomy Extension Label Linkbase Document.** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document.** **Furnished herewith.
